                   Case 2:21-mj-30106-DUTY ECF No. 1, PageID.1
                                                AUSA:             Filed 03/04/21 Telephone:
                                                        William Sloan              Page 1 of   8 226-9611
                                                                                            (313)
AO 91 (Rev. ) Criminal Complaint            Special Agent:          Mark Kroger                  Telephone: (313) 965-2323

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                Eastern District of Michigan

United States of America                                          Case: 2:21−mj−30106
   v.                                                             Assigned To : Unassigned
Keyon Fails                                                       Assign. Date : 3/4/2021
                                                                  CMP: USA v FAILS (MAW)




                                                   CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

           On or about the date(s) of                 March 4, 2021               in the county of               Wayne        in the
         Eastern          District of      Michigan        , the defendant(s) violated:
                    Code Section                                          Offense Description
18 U.S.C. § 922(g)(2)                                   Possession of Firearm by a Prohibited Person




           This criminal complaint is based on these facts:
see attached affidavit.




        Continued on the attached sheet.
                                                                                          Complainant’s signature

                                                                      Special Agent Mark Kroger, FBI
                                                                                           Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

             March 4, 2021
Date:                                                                                        Judge’s signature

City and state: Detroit, MI                                           Hon. Elizabeth A. Stafford, United States Magistrate Judge
                                                                                           Printed name and title
    Case 2:21-mj-30106-DUTY ECF No. 1, PageID.2 Filed 03/04/21 Page 2 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA                         Case: 2:21−mj−30106
                                                 Assigned To : Unassigned
      v.                                         Assign. Date : 3/4/2021
                                                 CMP: USA v FAILS (MAW)
KEYON FAILS,

      Defendant.

             AFFIDAVIT IN SUPPORT OF APPLICATION FOR
            CRIMINAL COMPLAINT AND ARREST WARRANT

      I, Mark Kroger, being first duly sworn, hereby depose and state as follows:

               INTRODUCTION AND AGENT BACKGROUND

      1.     I have been a Special Agent with the Federal Bureau of Investigation

(FBI) since March 2012. I am currently assigned to the FBI’s Violent Gang Task

Force (VGTF) and participate in investigations into street gangs committing

various violations of federal law, including narcotics trafficking, weapons

trafficking, violent crime, and fraud. Prior to my current assignment, I was

assigned to the FBI’s white-collar program investigating criminal activity

including, but not limited to, investment fraud, identity theft, health care fraud, and

money laundering. I have participated in numerous investigations that resulted in

the execution of federal search and arrest warrants.

      2.     I submit this affidavit in support of a criminal complaint charging that,

on or about March 4, 2021, within the Eastern District of Michigan, the defendant,


                                           1
    Case 2:21-mj-30106-DUTY ECF No. 1, PageID.3 Filed 03/04/21 Page 3 of 8




Keyon FAILS (D.O.B.: XX/XX/1998), knowing that he was a fugitive from

justice, knowingly possessed a firearm, said firearm having been shipped and

transported in interstate commerce, in violation of Title 18, United States Code,

Section 922(g)(2).

       3.     I make this affidavit from my personal knowledge of the

investigation, as well as information provided by other law enforcement agents and

witnesses, a review of court records, and information gained through my training

and experience. This affidavit is intended to show merely that there is sufficient

probable cause for the requested complaint and arrest warrant and does not set

forth all details or facts that exist pertaining to the investigation.

                                 PROBABLE CAUSE

       4.     On or about March 4, 2021, I and other law enforcement agents

executed a federal search warrant at an apartment residence located in Oak Park,

Michigan (the “Target Residence”). The Target Residence is Keyon FAILS’s

listed address with Michigan Department of Corrections (MDOC) Probation,

which is currently supervising FAILS’s probation for prior felony convictions.

       5.     The search warrant was issued by the Honorable Elizabeth Stafford

and authorized the search of the Target Residence for, among other things,

firearms and ammunition.




                                            2
   Case 2:21-mj-30106-DUTY ECF No. 1, PageID.4 Filed 03/04/21 Page 4 of 8




      6.    When law enforcement agents executed the search warrant on the

morning of March 4, 2021, FAILS was present inside the Target Residence, which

is a one-bedroom apartment. The only other person found inside the Target

Residence was a female who resides there.

      7.    During the search of the Target Residence, law enforcement agents

found a Taurus G3 9mm semi-automatic pistol, bearing serial number

ABH840501, on the kitchen counter. The pistol was loaded with 12 rounds of

9mm ammunition.

      8.    Agents found the pistol on the counter next to a necklace with a

pendant with the writing “Big Key.” Based on my review of (1) publicly available

music videos on YouTube, in which FAILS goes by the moniker “Fwc Big Key,”

and (2) FAILS’s publicly viewable Instagram account, with user name

“bigmoney.bigkey,” I know that “Big Key” is FAILS’s nickname or street name.

Further, the “Big Key” pendant found next to the pistol appears to be the same

pendant necklace that FAILS can be seen wearing in photos posted to his

Instagram account, such as in the February 24, 2021 Instagram post pictured

below:




                                        3
   Case 2:21-mj-30106-DUTY ECF No. 1, PageID.5 Filed 03/04/21 Page 5 of 8




      9.    I have reviewed FAILS’s computerized criminal history report

(“CCH”) and court records, which revealed that he is a convicted felon.

Specifically, in 2019 FAILS was convicted in Lucas County, Ohio, of two counts

of Forgery (Ohio Rev. Code Ann. § 2913.31(A)(3) & (C)(1)(a) & (b)) and one

count of Possessing criminal tools (Ohio Rev. Code Ann. § 2923.24(A) & (C)).


                                        4
    Case 2:21-mj-30106-DUTY ECF No. 1, PageID.6 Filed 03/04/21 Page 6 of 8




(These offenses are fifth-degree felonies under Ohio state law and carry a

maximum potential punishment of 12 months in prison.) FAILS was sentenced to

four years of probation and he is currently being supervised by MDOC Probation.

      10.      FAILS’s CCH also revealed that he is currently a fugitive from

justice. Specifically, there is an outstanding warrant for his arrest issued out of

Gregg County, Texas. Based on my discussions with an official at the Longview

Police Department, I know that FAILS was arrested on October 22, 2019 in

Longview, Texas for felony fraud charges. FAILS was released on October 23,

2019 on a surety bond. After FAILS failed to appear for a court hearing in Gregg

County, a warrant for his arrest issued on February 21, 2020.

      11.      Accordingly, there is probable cause to believe that on March 4, 2021,

when he possessed the Taurus firearm inside the Target Residence, FAILS knew

that he was a “fugitive from justice” as that term is defined in 18 U.S.C.

§ 921(a)(15)—that is, a person who has fled from any State to avoid prosecution

for a crime. Specifically, there is probable cause to believe that on March 4, 2021,

FAILS knew that felony criminal charges were pending against him in Texas;

FAILS had refused to answer those charges by failing to appear at a scheduled

court hearing in Texas; and FAILS had left Texas, the state where those charges

are pending.




                                           5
   Case 2:21-mj-30106-DUTY ECF No. 1, PageID.7 Filed 03/04/21 Page 7 of 8




      12.    According to ATF Special Agent Michael Jacobs, who is an expert in

the interstate nexus of firearms, Taurus firearms are not manufactured in the state

of Michigan, and therefore he made a preliminary determination that the Taurus

G3 9mm semi-automatic pistol, bearing serial number ABH840501, was likely

manufactured outside the state of Michigan and thus had traveled in interstate

commerce from its point of manufacture to Michigan.




                                         6
   Case 2:21-mj-30106-DUTY ECF No. 1, PageID.8 Filed 03/04/21 Page 8 of 8




                                  CONCLUSION

        13.   Based on the foregoing, I respectfully submit there is probable cause

to believe that, on or about March 4, 2021, within the Eastern District of Michigan,

the defendant, Keyon FAILS, knowing that he was a fugitive from justice,

knowingly possessed a firearm, to wit: a Taurus G3 9mm semi-automatic pistol,

bearing serial number ABH840501, said firearm having been shipped and

transported in interstate commerce, in violation of Title 18, United States Code,

Section 922(g)(2).

                                       Respectfully submitted,


                                 By:   _________________________
                                       Mark Kroger
                                       Special Agent
                                       Federal Bureau of Investigation

Sworn to before me and signed in
my presence and/or by reliable electronic means.


________________________________
HON. ELIZABETH A. STAFFORD
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF MICHIGAN

Date:    March 4, 2021




                                          7
